                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                              RALEIGH DIVISION

LATOYA BOGAN,                                 )
                                              )
      Plaintiff,                              )
                                              )
      v.                                      )       Case No.   5:19-cv-379
                                              )
DIRECT ENERGY, LP,                            )
                                              )
      Defendant.                              )

                                 PLAINTIFF’S COMPLAINT

      Plaintiff, LATOYA BOGAN (“Plaintiff”), by and through her attorneys, Hormozdi Law

Firm, LLC, alleges the following against Defendant, DIRECT ENERGY, LP (“Defendant”):

                                     INTRODUCTION

   1. Plaintiff’s Complaint is based on the Telephone Consumer Protection Act., 47 U.S.C.

      § 227, et seq. (“TCPA”).

   2. In describing the importance of the TCPA, Senator Hollings, the TCPA’s sponsor, said “I

      echo Supreme Court Justice Louis Brandeis, who wrote 100 years ago that ‘the right to be

      left alone is the most comprehensive of rights and the one most valued by civilized

      man.’” 137 Cong. Rec. 30.821 (1991).

   3. As the Seventh Circuit Court of Appeals wrote: “No one can deny the legitimacy of the

      state’s goal: preventing the phone (at home or in one’s pocket) from frequently ringing

      with unwanted calls. Every call uses some of the phone owner’s time and mental energy,

      both of which are precious.” Patriotic Veterans v. Zoeller, 845 F.3d 303, 305-306 (7th

      Cir. 2017).

                              JURISDICTION AND VENUE

   4. This court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337.

   5. This court has federal question jurisdiction because this case arises out of violations of

           Case 5:19-cv-00379-D Document 1 Filed 08/28/19 Page 1 of 6
   federal law. 47 U.S.C. § 227(b); Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).

6. Venue and personal jurisdiction in this District are proper because the Defendant does or

   transacts business within this District, and a material portion of the events at issue

   occurred in this District.

                                       PARTIES

7. Plaintiff is a natural person residing in the City of Raleigh, Wake County, State of North

   Carolina.

8. Plaintiff is, and at all times mentioned herein, a “person” as defined by 47 U.S.C. §

   153(39).

9. Defendant is, and at all times mentioned herein, a “person” as defined by 47 U.S.C. §

   153(39).

10. Defendant is a Texas limited partnership and owner and one of North America’s largest

   retail providers of electricity, natural gas, and home and business energy-related services

   with its main business office in the City of Houston, Harris County, State of Texas.

11. Defendant acted through its agents, employees, officers, members, directors, heirs,

   successors, assigns, principals, trustees, sureties, subrogees, representatives, and

   insurers.

                                FACTUAL ALLEGATIONS

12. In or around January 2019, Defendant began calling Plaintiff on Plaintiff’s cellular

   telephone, at 908-922-0130, which included or introduced an advertisement or

   constituted telemarketing.

13. Defendant calls Plaintiff from several numbers, including 888-212-6182, which is one of

   Defendant’s telephone numbers.

14. In or around January 2019, Plaintiff answered at least one of Defendant’s calls and told
                                            2



        Case 5:19-cv-00379-D Document 1 Filed 08/28/19 Page 2 of 6
   Defendant’s representatives to stop calling Plaintiff.

15. Despite Plaintiff’s request that Defendant stop calling her, Defendant continued to call

   Plaintiff unabated in an attempt to solicit Defendant’s products and services.

16. When Plaintiff answered Defendant’s calls, she was greeted by a message spoken by a

   pre-recorded or artificial voice.

17. When Plaintiff answered Defendant’s calls, she also experienced “dead air” whereby no

   person was on the other end of the line. After several seconds, an agent was connected

   to the automated call then greeted Plaintiff and sought to speak with Plaintiff in an

   attempt to solicit Defendant’s products and services.

18. Plaintiff also received “abandoned calls” from Defendant.

19. Abandoned calls occur when Defendant’s automated system calls more telephone

   numbers than it has agents available, and as a result a customer who answers hears

   nothing but dead air, as the automatic telephone dialing system is unable to transfer the

   call it dialed to a human being, and the call is dropped.

20. Some of Defendant’s calls to Plaintiff result in a voicemail message being left for

   Plaintiff.

21. The voicemail messages Defendant leaves for Plaintiff are spoken by a pre-recorded or

   artificial voice.

22. Prior to calling Plaintiff’s cellular telephone, Defendant knew the number was a cellular

   telephone number.

23. None of the calls Defendant made to Plaintiff were for an emergency purpose.

24. All of the calls Defendants made to Plaintiff’s cellular telephone resulted in Plaintiff

   incurring a charge for incoming calls.

25. During at least one conversation, Defendant learned that Plaintiff wanted Defendant to
                                             3



        Case 5:19-cv-00379-D Document 1 Filed 08/28/19 Page 3 of 6
   stop calling Plaintiff’s cellular telephone.

26. Plaintiff has never given to Defendant prior express written consent to contact Plaintiff

   as described herein.

27. Even if Plaintiff provided Defendant with her cellular telephone number, Defendant

   failed to provide Plaintiff with clear and conspicuous disclosure that Defendant would

   contact Plaintiff with an automatic telephone dialing system (“ATDS”) and/or a pre-

   recorded or artificial voice.

28. Even if at one point Defendant had prior express written consent to call Plaintiff’s

   cellular telephone, Plaintiff revoked this consent as described above.

29. Defendant continued to call Plaintiff’s cellular telephone after Defendant knew Plaintiff

   wanted the calls to stop.

30. Within four (4) years of Plaintiff filing this Complaint, Defendant used an ATDS to call

   Plaintiff’s cellular telephone.

31. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to store telephone numbers.

32. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call stored telephone numbers automatically.

33. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call stored telephone numbers without human intervention.

34. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call telephone numbers in sequential order.

35. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call telephone numbers randomly.

36. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone selects
                                              4



        Case 5:19-cv-00379-D Document 1 Filed 08/28/19 Page 4 of 6
   telephone numbers to be called according to a protocol or strategy entered by Defendant.

37. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone

   simultaneously calls multiple recipients.

38. The dead air that the Plaintiff experienced on the calls that she received is indicative of

   the use of an ATDS. This “dead air” is commonplace with autodialing and/or predictive

   dialing equipment.     It indicates and evidences that the algorithm(s) being used by

   Defendant’s autodialing equipment to predict when the live human agents are available

   for the next call has not been perfected and/or has not been recently refreshed or updated.

   Thus, resulting in the autodialer placing a call several seconds prior to the human agent’s

   ability to end the current call he or she is on and be ready to accept the new connected

   call that the autodialer placed, without human intervention, to Plaintiff. The dead air is

   essentially the autodialer holding the calls it placed to Plaintiff until the next available

   human agent is ready to accept them. Should the calls at issue been manually dialed by a

   live human being, there would be no such dead air as the person dialing Plaintiff’s

   cellular telephone would have been on the other end of the call the entire time and

   Plaintiff would have been immediately greeted by said person.

39. As a result of Defendant’s alleged violations of law by placing these automated calls to

   Plaintiff’s cellular telephone without prior express written consent, Defendant caused

   Plaintiff harm and/or injury such that Article III standing is satisfied in at least the

   following, if not more, ways:

       a. Invading Plaintiff’s privacy;
       b. Electronically intruding upon Plaintiff’s seclusion;
       c. Intrusion into Plaintiff’s use and enjoyment of her cellular telephone;
       d. Impermissibly occupying minutes, data, availability to answer another call, and
          various other intangible rights that Plaintiff has as to complete ownership and use
          of her cellular telephone; and
       e. Causing Plaintiff to expend needless time in receiving, answering, and attempting
                                               5



        Case 5:19-cv-00379-D Document 1 Filed 08/28/19 Page 5 of 6
              to dispose of Defendant’s unwanted calls.

   DEFENDANT VIOLATED THE TELEPHONE CONSUMER PROTECTION ACT

   40. Defendant’s conduct violated the TCPA by:

          a. Placing non-emergency telephone calls to Plaintiff’s cellular telephone using an

              automatic telephone dialing system and/or pre-recorded or artificial voice without

              prior express written consent in violation of 47 U.S.C. § 227 (b)(1)(A)(iii).

      WHEREFORE, Plaintiff, LATOYA BOGAN, respectfully requests judgment be entered

against Defendant, DIRECT ENERGY, LP, for the following:

   41. As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1), Plaintiff is

      entitled to and requests $500 in statutory damages, for each and every violation, pursuant

      to 47 U.S.C. § 227(b)(3)(B).

   42. As a result of Defendant’s willful and/or knowing violations of 47 U.S.C. § 227(b)(1),

      Plaintiff is entitled to and requests treble damages, as provided by statute, up to $1,500,

      for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C.

      § 227(b)(3)(C).

   43. Plaintiff is entitled to and seeks injunctive relief prohibiting such conduct in the future.

   44. Any other relief that this Honorable Court deems appropriate.

   DATED: August 28, 2019                     Respectfully submitted,
                                              HORMOZDI LAW FIRM, LLC

                                      By: /s/ Shireen Hormozdi
                                             Shireen Hormozdi
                                             Hormozdi Law Firm, LLC
                                             1770 Indian Trail Lilburn Road, Suite 175
                                             Norcross, GA 30093
                                             Tel: 678-395-7795
                                             Fax: 866-929-2434
                                             shireen@agrusslawfirm.com
                                             shireen@norcrosslawfirm.com
                                             Attorney for Plaintiff
                                                  6



           Case 5:19-cv-00379-D Document 1 Filed 08/28/19 Page 6 of 6
